Citation Nr: 0215611	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to be 
due to a failure to timely diagnose and treat prostate cancer 
at a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO), which denied the claim on appeal.

The Board remanded the issue in April 1998 and May 1999 for 
further development and the claim is now ready for appellate 
review.


FINDINGS OF FACT

1.  In October 1990, the veteran underwent prostate biopsies, 
which were negative for cancer.

2.  In December 1991, he sought private medical care.  
Biopsies undertaken in January 1992 showed evidence of 
prostate cancer.

3.  In February 1992, the veteran filed a claim for benefits 
under § 1151, maintaining that VA failed to diagnosis and 
treat prostate cancer in October 1990.

4.  The veteran underwent a radical retropubic prostatectomy 
in April 1992 and is now prostate cancer free.

5.  There is no clinical or other competent evidence on file 
which shows additional disability as a result of VA's failure 
to diagnose or treat prostate cancer in October 1990.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to be due to a failure to timely diagnose and treat 
prostate cancer have not been met.  38 U.S.C.A. §§ 1131, 
1151, 5103(a), 5103A, 7104(b), 7105(d)(5) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (1997); Brown v. Gardner, 115 S. Ct. 
552 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
benefits under § 1151 for additional disability as a result 
of VA's failure to timely diagnosis and treat prostate 
cancer.  He asserts that the VA physicians told him that he 
did not have cancer.  He ultimately sought private medical 
care and was diagnosed and treated for prostate cancer.  He 
maintains that he could have died due to the failure to 
diagnosis but is currently cancer free.

The regulations in effect at the time the veteran filed his 
§ 1151 claims (February 1992) provided that he would be 
entitled to additional compensation if he was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  38 
U.S.C.A. § 1151 (West 1991).  Specifically, in pertinent 
part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) and the Federal Court of 
Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, the VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  Id.  

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
provisions that apply to this case.  Accordingly, the 
threshold questions before the Board are (i) whether the 
veteran suffered an injury or aggravation of an injury as the 
result of VA medical care, and (ii) did that injury or 
aggravation result in additional disability.

Failed to Follow Standards of Medical Care

The veteran vigorously maintains that VA failed to use 
appropriate medical standards of care when it failed to 
timely diagnosis prostate cancer at the time of an October 
1990 biopsy.  He contends that he underwent a single-needle 
biopsy for prostate cancer, which was against the standard of 
care generally requiring that multiple samples be taken.  
However, evidence tending not to support the veteran's 
assertions is reflected in the October 1990 biopsy report 
from the Asheville VAMC noting that sample were taken from 
four areas of his prostate and failed to show cancer.  
Further, a progress note reflects that he underwent a biopsy 
and the "4 cores" were all reported to be negative.  This 
suggests to the Board that multiple samples were, in fact, 
taken at the time of the October 1990 biopsy and contradicts 
the veteran's assertions that he underwent a single-needle 
biopsy.  Parenthetically, while the Board is not aware of the 
normal number of biopsies, it is interesting to note that at 
the time the veteran was finally diagnosed with prostate 
cancer in January 1992, the private pathology report shows 
that four biopsies were done.

The Board has also considered an August 1998 VA medical 
opinion which concluded that a single-needle biopsy, as 
reported by the veteran, was not within the appropriate 
standards of medical care.  The examiner concluded that there 
did appear to be a delay in the diagnosis and number of 
biopsies taken because a single biopsy did not seem to be 
appropriate.  However, the Board places less probative value 
on this medical opinion because it is inconsistent with the 
contemporaneous medical evidence of record showing that four 
biopsies were done and is based only on the veteran's 
reported medical history.  The Board, however, is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Further, a physician's 
opinion based on the veteran's layman account of an illness, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Therefore, 
the Board places less probative value on this medical opinion 
that VA failed to follow the appropriate standard of care.

Next, the Board has considered a statement from Dr. JRE dated 
in January 1992 (at the time the veteran was diagnosed with 
prostate cancer) to the effect that the veteran had had a 
"prostatic malignancy for a period of 15 months or more 
based on existing laboratory records of the PSA levels."  
Without determining whether elevated PSAs alone are 
sufficient evidence of prostate cancer, the Board accepts, 
for purposes of this decision, that there was an apparent 
delay between the time when an abnormal prostate examination 
was first reported and the time a final diagnosis of prostate 
cancer was made in January 1992.

Additional Disability

Even accepting that VA failed to timely diagnosis prostate 
cancer, this is not the end of the inquiry for entitlement to 
§ 1151 benefits.  The relevant regulations reflect that the 
veteran must also show that the result of VA's medical care 
(or the absence of diagnosis and treatment in this case) 
resulted in additional disability.  On this point, his claim 
must fail.

In determining whether additional disability exists, the 
Board must consider the veteran's physical condition 
immediately prior to the VA treatment compared with the 
subsequent physical condition resulting from the treatment.  
The regulation also provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  Thus, 
the law and regulations require that there be some causal 
nexus between VA treatment and disability.  In other words, 
benefits can be awarded only if, after VA treatment, there is 
additional disability that is not a necessary consequence 
attributable to that VA treatment.  If a disorder 
deteriorates after VA treatment and that deterioration is due 
to the underlying disability itself, or some intercurrent 
(non-VA treatment) cause, there is no entitlement to VA 
compensation benefits under 38 U.S.C.A. § 1151 because it 
cannot be found that the additional disability is due to VA 
treatment.  

The veteran's argument focuses on his dissatisfaction that 
prostate cancer was not identified in 1990 and on the 
assertion that he "could have died" had he not sought 
private medical follow-up care.  However, the applicable 
regulations do not provide for a potential event at sometime 
in the future to form the basis of a compensable claim, 
particularly when the claimed potential event, in this case, 
the veteran's death, did not occur.  That the veteran "could 
have died" had he not sought private medical treatment is 
too speculative to provide a basis for § 1151 benefits.  In 
fact, the Board is persuaded that the veteran is currently 
prostate cancer free and has been prostate cancer free since 
undergoing surgery in April 1992.

The absence of additional disability due to a failure to 
timely treat or diagnosis is also supported by a letter dated 
in August 1995 from Dr. DMD, the veteran's private physician, 
who reflected that it would be speculative as to whether 
detection of the veteran's prostate cancer earlier could have 
made any difference in his over-all treatment.  Of note, Dr. 
DMD indicated that the veteran told him that he had undergone 
an ultrasound and biopsy two years previously and had a PSA 
of 32 (the PSA was 28.4 when Dr. DMD first examined the 
veteran in December 1991).  He noted that the PSAs had not 
risen between the time of VA treatment two years previously 
and the time he first examined the veteran.  He reflected 
that this information alone indicated that the delay in 
diagnosis "would not have made any difference."  

Dr. DMD could not recall the standard of care in 1989 (when 
an abnormal prostate was first noted) but felt that it was 
prior to the time when the transition zone of the prostate 
was thoroughly biopsied with high PSAs.  He also questioned 
whether the VA physicians felt that a recurrent urinary tract 
infection affected the PSA level and that a negative 
ultrasound and biopsy gave them reassurance.  This opinion is 
further supported by an August 1998 VA examination report, in 
which the examiner acknowledged that there had apparently 
been a delay in diagnosing the veteran's prostate cancer but 
concluded that he did not believe the delay in diagnosis 
affected the over-all outcome of the veteran's disease.  

Moreover, the Board places significant probative weight on a 
June 1999 VA medical opinion, undertaken specifically to 
address the issue under appeal.  The reviewing physician 
noted that he had reviewed the veteran's claims file, the BVA 
remand requesting the opinion, and numerous private medical 
opinions.  After a recap of the veteran's medical history, 
the reviewing physician concluded that it would be 
speculative as to whether detection of the veteran's cancer 
earlier would have made any difference in his ultimate 
outcome.  The reviewing physician apparently based his 
opinion on the fact that the veteran was disease-free 
following surgery and noted that he did not believe that it 
made a difference whether or not the veteran was diagnosed a 
year or two earlier since he was cured of the disease.  He 
reflected that the initial diagnosis was adenocarcinoma, 
which was completely resected.  

The reviewing physician remarked that the standard of care 
for the treatment of an elevated PSA required more than just 
looking at numbers.  It also required knowing more about the 
veteran's condition, whether there was evidence of a urinary 
tract infection, or any kind of prostate manipulation.  He 
noted that one would normally do a biopsy and if the biopsy 
was negative, it would be repeated.  He could not tell from 
the record how many biopsies were done at the VA or what the 
follow-up was but indicated that the veteran sought treatment 
from a private urologist who repeated the biopsies, which 
were positive.  The reviewing physician stated that it was 
not uncommon, however, to have a patient who had an elevated 
PSA, undergo biopsies, and not have a result showing cancer.  
In that situation, one would normally repeat the biopsies of 
different zones of the prostate.  However, he concluded that 
even if the veteran's cancer had been found earlier, the 
outcome would have been the same.  

The Board places greater probative weight on this evidence 
because the examiner had an opportunity to review the claims 
file and had examined the veteran in a previous examination 
prior to rendering an opinion.  Moreover, the reviewing 
physician discussed the initial abnormal prostate 
examination, the ultimately positive biopsies, and the 
private medical opinions.  As such, the Board is persuaded 
that this opinion is consistent with and supported by the 
record.  Based on this evidence, the Board finds that the 
veteran did not experience additional disability as a result 
of VA's failure (accepted for purposes of this decision) to 
timely diagnosis or treat prostate cancer.  Parenthetically, 
the Board notes that the reviewing physician correctly did 
not address the issues of either negligence or fault as they 
are not factors that should be considered in rendering his 
opinion.  

Next, the Board has again considered the January 1992 
statement from Dr. JRE that the veteran had prostate cancer 
for 15 months prior to his diagnosis based on laboratory 
results.  However, Dr. JRE simply suggested that the cancer 
should have or could have been detected earlier but his 
statement did not indicate or even suggest that it would have 
made any different in the outcome of the veteran's disease.  

In summary, the only evidence on file supporting the 
veteran's claim that he sustained "additional disability" due 
to the failure to diagnosis or treat prostate cancer earlier 
is his assertion that it is so.  However, the evidence on 
file suggests that his disease did not progress in the 
intervening time between the October 1990 biopsy and the 
January 1992 diagnosis as reflected in Dr. DMD's statements 
on the PSA levels.  The veteran simply lacks clinical or 
medical competence to assert that the delay caused him 
additional disability.  Moreover, that opinion is not 
supported by any competent or clinical evidence on file and, 
in fact, there is substantial evidence that the delay had no 
effect on the ultimate outcome of the veteran's disease.  For 
these reasons, the Board finds that the veteran's claim must 
be denied.  

The Board has considered the veteran's own statements that he 
has suffered additional disability as a result of VA's 
failure to timely diagnosis or treat his prostate cancer.  
Although his statements are probative of symptomatology, they 
are not competent evidence of a diagnosis, date of onset, or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions alone are not deemed to be credible 
in light of the preponderance of evidence showing no 
additional disability which can be related to VA treatment 
(or lack thereof).  He lacks the medical expertise to offer 
an opinion as to the existence of a current disability, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent evidence of additional 
disability, entitlement to § 1151 benefits is not warranted.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim and the claim is 
denied.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file.  Of 
note, multiple attempts were made to clarify the veteran's 
reference to "Oteen VA Hospital" in Asheville, North 
Carolina.  The Board is satisfied that the records from the 
"Asheville VAMC" are associated with the claims file 
showing that the veteran underwent biopsies in October 1990.  
Further, medical records from Gainesville VAMC, where he 
underwent surgery in April 1992, are also associated with the 
claims file.  Moreover, treatment records from his private 
medical physicians are also of file.  Therefore, the Board 
finds that the medical evidence is sufficient to decide the 
veteran's claim.

Next, the veteran underwent two VA examinations and a recent 
VA medical opinion was obtained specifically to address the 
issue on appeal.  In addition, the issue was the subject of 
Board remands in April 1998 and May 1999.  Further, the Board 
notes that the RO provided the veteran with a letter 
informing him of his due process rights under the VCAA in 
August 2001.  As such, the Board finds that the record as it 
stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to be due to a failure to timely diagnose and treat 
prostate cancer at a VA facility is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

